Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   December 06, 2019

The Court of Appeals hereby passes the following order:

A20D0179. TONYA COOPER v. DHS, DIVISION OF FAMILY AND
    CHILDREN SERVICES.

      An administrative law judge reversed the decision of the Georgia Department
of Human Services, Division of Family and Children Services (“DFCS”), which
placed Tonya Cooper’s name on the Georgia central child abuse registry. DFCS filed
a petition for judicial review of the administrative decision in superior court, and the
superior court reversed that decision by order entered June 24, 2019. Cooper filed a
direct appeal that was dismissed for failure to comply with discretionary appeal
procedures. See Case Number A20A0408, dismissed October 24, 2019. On
November 13, 2019, Cooper filed this application for discretionary appeal. We,
however, lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582, 583
(420 SE2d 393) (1992). This statutory deadline is jurisdictional, and we cannot accept
an application for appeal not made in compliance therewith. Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). Cooper filed this application 142 days after
entry of the order she seeks to appeal.
      For this reason, this application for discretionary appeal is untimely, and it is
hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/06/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.